FILED
                             NOT FOR PUBLICATION                             OCT 27 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SAMUEL D. BATES; JOYCE M.                        No. 09-15577
BATES,
                                                 D.C. No. 2:09-cv-00817-LKK-
               Plaintiffs - Appellants,          EFB

  v.
                                                 MEMORANDUM *
UNITED STATES OF AMERICA,

               Defendant - Appellee.



                    Appeal from the United States District Court
                       for the Eastern District of California
                   Lawrence K. Karlton, District Judge, Presiding

                            Submitted October 19, 2010 **

Before:        O’SCANNLAIN, TALLMAN, and BEA, Circuit Judges.

       Samuel D. Bates and Joyce M. Bates appeal pro se from the district court’s

order dismissing in part for lack of subject matter jurisdiction and denying in part

their petition to quash three Internal Revenue Service (“IRS”) summonses issued


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 26 U.S.C. § 7602. We have jurisdiction under 28 U.S.C. § 1291. We review

de novo. Ip v. United States, 205 F.3d 1168, 1170 (9th Cir. 2000) (subject matter

jurisdiction); Fortney v. United States, 59 F.3d 117, 119 (9th Cir. 1995) (statutory

interpretation). We affirm.

       The district court properly dismissed the petition with respect to Safe

America Credit Union because the Bateses failed to file their petition in the proper

district court. See Fortney, 59 F.3d at 119 (a district court lacks jurisdiction to

consider petitions to quash summonses issued to entities not residing or found in

the district in which that court is located).

       The district court properly denied the motion to quash the remaining

summonses because the Bateses failed to rebut the IRS’s showing that the

summonses were issued in good faith. See Stewart v. United States, 511 F.3d

1251, 1254-55 (9th Cir. 2008) (a taxpayer has a heavy burden to show an abuse of

process or lack of good faith once the IRS makes a prima facie showing that a

summons was issued in good faith).

       The Bateses’ remaining contentions are unpersuasive.

       Because the outcome of this appeal was obvious, sanctions are warranted

under Federal Rule of Appellate Procedure 38. See Aloe Vera of Am., Inc. v.




                                             2                                   09-15577
United States, 376 F.3d 960, 966 (9th Cir. 2004) (per curiam). Hence, we grant the

government’s unopposed motion for $8,000 in appellate sanctions.

      AFFIRMED.




                                        3                                   09-15577